Fourth Court of Appeals
                               San Antonio, Texas
                                      April 21, 2022

                                   No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                            v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-CI-09053
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
        After consideration, we GRANT Appellants’ Unopposed Motion for Extension of Time
to File Motion for Rehearing. Appellants’ motion is due on or before May 16, 2022.


      It is so ORDERED on this 21st day of April, 2022.

                                                                    PER CURIAM



      ATTESTED TO: ______________________________
                   MICHAEL A. CRUZ, Clerk of Court